Title: To Alexander Hamilton from James Rivington, [26 May 1791]
From: Rivington, James
To: Hamilton, Alexander


[New York, May 26, 1791]
Sir
I have now the Satisfaction to announce the Arrival of the first Volume of Hawkesworths Narrative, and the three last Volumes of Cooks Voyages, together with a large folio Volume of Charts & Copper Plates applying to them; these, I trust, will serve to perfect the incomplete Set You had from me, previous to your Removal to Philadelphia. They are all safely packed in a Box directed to You, I hope they will reach your hands in good order by the Borderden town Stage which departed this day; I am, Sir, with sincere orisons for your health, felicity and ascention to still higher eminence, Your faithfull and much obliged humble servant
Jas Rivington.
New York May 26th. 1791.
